
	
		II
		111th CONGRESS
		1st Session
		S. 2187
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on benzene, 1,3-diisocyanatomethyl-, polymer with 1,6-diisocyanatohexane
		  dissolved in n-butyl acetate.
	
	
		1.Benzene, 1,3-diisocyanatomethyl-, polymer
			 with 1,6-diisocyanatohexane dissolved in n-butyl acetate
			(a)In generalHeading 9902.12.18 of the Harmonized Tariff
			 Schedule of the United States (relating to benzene, 1,3-diisocyanatomethyl-,
			 polymer with 1,6-diisocyanatohexane dissolved in n-butyl acetate) is amended by
			 striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
